REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed after final rejection March 3, 2022, that would be entered into the file.  
By this amendment, the applicant has amended claims 11 and 12 and has canceled claim 14.  
Claims 1, 2, 4-7, and 9-12 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a display that is comprised of a substrate including a covered surface; and a reflection layer covering at least part of the covered surface, wherein the reflection layer has an obverse surface including a plurality of first reflection surfaces and a second reflection surface, in a plan view facing the obverse surface of the reflection layer, the first reflection surfaces are substantially square in shape and have substantially the same area, and the second reflection surface occupies gaps between adjacent ones of the first reflection surfaces.   A distance between the first reflection surfaces and the second reflection surface in a thickness direction of the substrate has an extent that the obverse surface of the reflection layer emits colored light by interference between light reflected from the first reflection surfaces and light reflected from the second reflection surface.  In a plan view facing the obverse surface of the reflection layer, more than one of the first reflection surfaces are located on each of a imaginary lines, wherein each of the first reflection surfaces is located on an imaginary line of the plurality of imaginary lines in a configuration such that a center of each of the more than one first reflection surfaces is located on a respective one of the respective plurality of imaginary lines and no single reflection surface of the more than one of the first reflection surfaces is located on more than one imaginary line of the plurality of imaginary lines, on a straight line intersecting more than one of the imaginary lines, for distances between adjacent ones of the imaginary lines, one of the distances is different from the other distances.  2 Response to FOA dated December 6, 2021 The obverse surface emits diffracted light in the plane that extends in the thickness direction of the substrate and a direction perpendicular to a direction in which the imaginary lines extend, the obverse surface of the reflection layer includes a plurality of first display portions and a plurality of second display portions, each of the first display portions and each of the second display portions have substantially the same shape and substantially the same area, the first display portions include a first plurality of first reflection surfaces among the plurality of first reflection surfaces, the second display portions include a second plurality of first reflection surfaces among the plurality of first reflection surfaces, the imaginary lines on which the first plurality of first reflection surfaces is positioned are parallel to each other and extend in a first direction, and the imaginary lines on which the second plurality of first reflection surfaces is positioned are parallel to each other and extend in a second direction different from the first direction as explicitly set forth in claim 1.  In a different embodiment, the instant application discloses an original plate for producing the display that comprises a resist layer includes a transfer surface including a plurality of first transfer surfaces and a second transfer surfaces wherein the first transfer surfaces and the second transfer surfaces have the same structure as set forth above and in claim 
The cited US patent issued to Toda (PN. 8,982,465) teaches the plurality of light scattering elements that each of the element has a square shape and the light scattering elements are located a plurality of imaginary lines that are parallel to each other.  However this reference does not teach explicitly that the plurality of light scattering elements have the same area, (please see Figures 12 and 13).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872